DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remark, filed on 09/12/2022, with respect to the rejection(s) of claim(s) 1, 3-4, 9 and 11-12 under 35 U.S.C. 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mulle (US 5,865,095).
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  
In the present application, no drawing is provided to show the claimed embodiment being used in the coffee maker or, specifically, how it accommodates a nozzle of the coffee maker as claimed.
The limitation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The numbering of embodiments becomes confusing after the thirteenth embodiment. Specifically: paragraph [0111] states "the fourteenth embodiment" before "a fourteenth embodiment" is introduced in [0112]. It is possible that [0111] should be corrected to read "the fourteenth thirteenth embodiment". Additionally, paragraph [0118] also introduces "a fourteenth embodiment". It is possible that [0118] should be corrected to read "a fourteenth fifteenth embodiment". 
32' is used to denote both "a recessed portion" ([0177]) and "a cushion" ([0178])
Appropriate correction is required.

Claim Objections
Claims 3, 9 and 11 are objected to because of the following informalities:  
Claim 3, line 2: “to wet loose coffee” should be “to wet the loose coffee” since “loose coffee” has already been introduced in claim 1 (line 8).
Claim 9, last line: “a coffee maker” should be “[[a]] the coffee maker” since “a coffee maker" has already been introduced in lines 1-2.
Claim 11, line 2: “to wet loose coffee” should technically be “to wet the loose coffee” since “loose coffee” has already been introduced in claim 9 (line 8).
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 9 and 11-12 are rejected under 35 U.S.C. 102(b) as being anticipated by Mulle (US 5,865,095).
Regarding claim 1, Mulle discloses a coffee holder (combination of coffee filter holder 60 and filter cover 54) configured to be arranged in a brewing chamber of a coffee maker (Fig. 2: coffee filter holder 60 and filter cover 54 shown in brewing chamber of a coffee maker), comprising:
a holder body (coffee filter holder 60); and
a holder lid (filter cover 54);
wherein the holder body includes:
a holder base (Fig. 2: bottom of coffee filter holder 60),  
a holder sidewall (Fig. 2: sidewall of coffee filter holder 60) extending from the base and defining an interior configured to receive loose coffee (col. 5, lns. 2-3: “deflect ground coffee out through feed path 38 and into filter holder 60”), and
an open receiving end opposite the base (Fig. 2: open top of coffee filter holder 60),
wherein the holder lid is configured to engage the holder body to cover the open receiving end (Fig. 2, col. 3, ln. 63: “Filter lid 55 vertically engages with the top of filter holder 60”);
wherein the holder lid includes:
a recessed portion (downwardly recessed portion in the center of circular filter lid 55 and mates and contacts fluid distributor 42) that extends into the holder body interior when the holder lid engages the holder body (see Fig. 2), and
a passage in the recessed portion (col. 3, ln. 47: a hole positioned in the center of circular filter lid 55; see Fig. 2) configured to allow fluid to flow into the holder body interior from the recessed portion (col. 3, ln. 66 – col. 4, ln. 1: “hot water is allowed to flow from flow chamber 44, through filter connector 52 and into filter holder 60”); and  
wherein the recessed portion of the holder lid is configured to accommodate a nozzle of the coffee maker (Fig. 2: recessed portion of filter lid 55 mates with fluid distributor/nozzle 42 which comprises flow chamber 44 and filter cover connector 52; col. 3 lns. 49-51: “Filter connector 52…a tube-shaped finger protrusion from flow chamber 44, is permanently connected into the filter lid hole”).

	Regarding claim 3, Mulle discloses the coffee holder (combination of coffee filter holder 60 and filter cover 54) is configured to accept input fluid through the holder lid passage to wet loose coffee when held in the holder body (coffee filter holder 60)  (col. 3, ln. 66 – col. 4, ln. 1).

Regarding claim 4, Mulle discloses the coffee holder (combination of coffee filter holder 60 and filter cover 54) is configured to accept input fluid through the holder lid passage and to provide a corresponding outflow of fluid (col. 3, ln. 66 – col. 4, ln. 1).

Regarding claim 9, Mulle discloses a coffee holder (combination of coffee filter holder 60 and filter cover 54) configured to be arranged in a brewing chamber of a coffee maker (Fig. 2: coffee filter holder 60 and filter cover 54 shown in brewing chamber of a coffee maker), comprising:
a holder body (coffee filter holder 60); and
a holder lid (filter cover 54);
wherein the holder body includes:
a holder base (Fig. 2: bottom of coffee filter holder 60),
a holder sidewall (Fig. 2: sidewall of coffee filter holder 60) extending from the base and defining an interior configured to receive loose coffee (col. 5, lns. 2-3: “deflect ground coffee out through feed path 38 and into filter holder 60”), and
an open receiving end opposite the base (Fig. 2: open top of coffee filter holder 60),
wherein the holder lid is configured to engage the holder body to cover the open receiving end (Fig. 2, col. 3, ln. 63: “Filter lid 55 vertically engages with the top of filter holder 60”); and
wherein the holder lid includes:
a protrusion (downwardly protruding portion in the center of circular filter lid 55) that extends into the holder body interior when the holder lid engages the holder body (see Fig. 2), and
a passage in the protrusion (col. 3, ln. 47: a hole positioned in the center of circular filter lid 55; see Fig. 2) configured to allow fluid to flow into the holder body interior from the protrusion  (col. 3, ln. 66 – col. 4, ln. 1: “hot water is allowed to flow from flow chamber 44, through filter connector 52 and into filter holder 60”); and
wherein the protrusion of the holder lid is recessed on an outside of the holder lid to accommodate a nozzle of a coffee maker (Fig. 2: downward protruding portion of filter lid 55 mates with fluid distributor 42 which comprises flow chamber 44 and filter cover connector 52; col. 3 lns. 49-51: “Filter connector 52…a tube-shaped finger protrusion from flow chamber 44, is permanently connected into the filter lid hole”).

Regarding claim 11, Mulle discloses the coffee holder (combination of coffee filter holder 60 and filter cover 54) is configured to accept input fluid through the holder lid passage to wet loose coffee when held in the holder body (coffee filter holder 60)  (col. 3, ln. 66 – col. 4, ln. 1).

Regarding claim 12, Mulle discloses the coffee holder (combination of coffee filter holder 60 and filter cover 54) is configured to accept input fluid through the holder lid passage and to provide a corresponding outflow of fluid (col. 3, ln. 66 – col. 4, ln. 1).

    PNG
    media_image1.png
    752
    626
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mulle (US 5,865,095) in view of Gauger (US 20090202691).
Regarding claims 5-8 and 13-16, Mulle discloses substantially all the features as set forth in claim 5 and 12 above but does not disclose a mesh filter, and the mesh filter is made of material including nylon mesh or steel mesh.
Gauger discloses a coffee machine (coffee making, abstract) comprises a mesh filter, and the mesh filter is made of material including nylon mesh or steel mesh [Par.0036 cited: “… there are several suitable materials for the mesh cone and mesh disc bottom 5 including stainless steel, nylon, gold plated stainless steel, and others…”].
 	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a coffee holder of Mulle, by including a mesh filter, and the mesh filter is made of material including nylon mesh or steel mesh, as taught by Gauger, in order to facilitate agitation of the filter while the filter is in a brewing vessel during the brewing process (Gauger, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
11/25/2022